Atkinson, J.
The ruling announced in the first headnote does not require elaboration.
“When a transaction between husband and wife is attacked for fraud by the creditors of either, the onus is on the husband and wife to show that the transaction was fair.” Civil Code (1910), § 3011. It appears in this ease that the claimant alleges that she bought the land after the creation of the debt to the plaintiff in execution, and paid for it from money which she had accumulated $550, and that she had accumulated exactly $1500, which she kept in her house, and her husband knew nothing about her possession of this money. No details are given as to the persons by whom she was paid the money or the dates of their payment. While claimant alleges she did not inform her husband that she possessed the money, at the same time she had her husband to manage the transaction of purchase of the property at a time when he was in debt, and the land levied on was the only property her husband owned. ' •
Under the section of the Code above cited, and the authorities thereunder, we are unable to disagree with the trial judge who approved a verdict holding the property subject. We think an issue was made for the jury to pass upon, and the only grounds that are urged for a new trial are the general ones. Gill v. Willingham, 156 Ga. 728 (120 S. E. 108).

Judgment reversed.


All the Justices concur.

Russell, C. J., and Hill, J., concur specially.